Citation Nr: 0937548	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  05-02 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease, lumbar spine.

2.  Entitlement to an evaluation in excess of 40 percent for 
fibrositis (claimed as sleeping problems, memory loss, joint 
pains, and headaches).

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for Gulf War Syndrome, 
and, if so, whether the Veteran is entitled to service 
connection for a disorder claimed as Gulf War Syndrome.

4.  Entitlement to service connection for bilateral plantar 
fasciitis with metatarsalgia and pes cavus.

5.  Entitlement to an effective date prior to March 2, 2002 
for an award of total disability compensation based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from February 1980 through 
April 1995, including service in Southwest Asia.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a July 2004 rating decision of the Waco, Texas Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was conducted before the undersigned 
Acting Veterans Law Judge in April 2008 and a copy of the 
transcript of that appeal has been associated with the record 
on appeal.

The claim for an initial evaluation in excess of 20 percent 
for degenerative disc disease, lumbar spine, and the claim 
for service connection for plantar fasciitis with 
metatarsalgia and pes cavus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The 40 percent evaluation assigned for the Veteran's 
service-connected fibrositis is the maximum schedular 
evaluation available, and encompasses all manifestations of 
disability except those attributed to other service-connected 
disabilities, and no alternate Diagnostic Code warrants a 
schedular evaluation in excess of 40 percent.  

2.  A claim for service connection for Gulf War Syndrome was 
denied by a rating decision issued in December 1996, and that 
decision became final in December 1997 in the absence of 
timely appeal.

3.  Evidence about the claim for Gulf War Syndrome obtained 
since December 1996 includes 1999 private treatment records 
which assign a diagnosis of residuals, Gulf War Syndrome, and 
VA treatment records in 2004 which reflect that the Veteran 
had symptoms for which no diagnosis was yet assigned; this 
evidence is new and material to reopen the claim.  

4.  Additional diagnoses, including PTSD, have been assigned 
for the Veteran's chronic symptoms, and all chronic symptoms 
have been attributed to medically-diagnosed illnesses.  

5.  A March 2002 rating decision which assigned an effective 
date of March 2, 2002 for an award of TDIU became final in 
March 2003 in the absence of disagreement or appeal, and 
there is no statutory basis for an effective date prior to 
March 2, 2002, for that award, in the absence of an 
allegation or some evidence of record that there was clear 
and unmistakable error in the March 2002 rating decision.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for fibrositis (claimed as sleeping problems, memory loss, 
joint pains, and headaches), are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.321, 3.159, 4.71a, Diagnostic Code 5025 (2009).


2.  New and material evidence has been received to reopen a 
claim for service connection for Gulf War Syndrome.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for service connection for Gulf War Syndrome 
are not met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.317 (2009).

4.  The claim for an effective date prior to March 2, 2002, 
for an award of TDIU is legally insufficient.  38 U.S.C.A. § 
7105 (West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service 
connection for Gulf War Syndrome.  He contends that his is 
entitled to an evaluation in excess of 40 percent for 
service-connected fibrositis.  He also contends that, since 
his disabling symptoms have been essentially unchanged since 
his service discharge in 1995, the award of TDIU that was 
granted effective in March 2002 should be made retroactive to 
1995.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

VA's duties to notify and assist are not applicable to CUE 
claims or claims disposed of as a matter of law, to include 
an issue of whether a valid claim of CUE has been raised.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  The outcome of 
the appeal for an effective date prior to March 2002 for the 
award of TDIU is denied as a matter of law.  No discussion of 
VA's duties under the VCAA is required as to this claim.  


Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Veteran was sent a VCAA letter in January 2004 that asked 
him to provide any evidence he had that addressed the 
severity of his fibrositis.  He was specifically asked to 
identify both private and VA doctors that had treated him and 
to identify private or VA facilities where he had been 
treated.  He was also asked to provide any evidence that his 
fibrositis had worsened in severity.  The Veteran does not 
argue that any defect in notice, either as to timing or as to 
content, prejudiced his effort to obtain an increased 
evaluation for fibrositis.  No further notice is required 
under the VCAA as to this claim.

Specific to requests to reopen, the Veteran must be notified 
of both the criteria for reopening the claim and the criteria 
for establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the Board's determination below granting the request to 
reopen is favorable to the Veteran, so no further discussion 
of the request to reopen the claim is required.  The Veteran 
was advised of the general criteria for establishing service 
connection by a letter issued in January 2004.  The Veteran's 
testimony before the Travel Board demonstrates that he was 
aware of the specific criteria required to establish service 
connection under 38 U.S.C.A. § 1117, which authorizes service 
connection for chronic qualifying disability, claimed by the 
Veteran as an undiagnosed illness due to Gulf War Syndrome.  

In addition, the Veteran submitted numerous statements on his 
behalf and sent statements to members of the U.S. House of 
Representatives.  These statements demonstrate that he 
understood what types of evidence he might submit to 
substantiate the claim.  The Veteran has not argued that any 
defect in notice to him has prejudiced his ability to pursue 
this claim.  The Board finds that, if there was any defect in 
the timing or content of the notice as to the claim for Gulf 
War Syndrome, the record establishes that such defect did not 
prejudice the essential fairness of the adjudication.  

Duty to assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO has obtained the Veteran's service treatment records 
and post-service clinical records.  The Veteran has been 
provided multiple VA examinations.  The Veteran has 
identified private providers, and private clinical records 
have been obtained from each provider for whom a release of 
records was authorized by the Veteran.  The Veteran has not 
authorized release of information from any other provider.  

The Veteran has provided several statements on his own 
behalf.  He provided testimony before the Board.  He has not 
identified any additional evidence relevant to the claims 
addressed in this appeal.

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellate review may proceed.  

Law and regulations, claim for increased evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

Where service connection is in effect for a disability and an 
evaluation has been assigned, a Veteran may be awarded 
separate evaluations for separate periods based on the facts 
found during the appeal period if the severity of the 
disability changes during the relevant rating period.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007). 

1.  Claim for evaluation in excess of 40 percent for 
fibrositis 

In December 1996, the Veteran was granted service connection 
for fibrositis.  That service-connected disability was 
evaluated under Diagnostic Code (DC) 5025, which provides 
criteria for evaluating fibromyalgia, including fibrositis 
and primary fibromyalgia syndrome.  

Where the medical evidence  establishes widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms, fibromyalgia is 
evaluated as 40 percent disabling if the symptoms are 
constant or nearly constant, and are refractory to therapy.  
A Note to DC 5025 provides that widespread pain means pain in 
both the left and right sides of the body, that is both above 
and below the waist, and that affects both the axial skeleton 
(i.e., cervical spine, anterior chest, thoracic spine, or low 
back) and the extremities.  A 40 percent evaluation is the 
maximum schedular evaluation.  

In this case, the Veteran has been awarded TDIU because, 
although his disabilities as a whole are not 100 percent 
disabling, he has been found to be individually unemployable, 
that is, his service-connected disabilities interfere with 
his employment beyond the level expected.  Under 38 C.F.R. 
§ 4.16(a), a Veteran whose disabilities are 70 percent 
disabling, when combined, may be awarded TDIU for individual 
unemployability on a "schedular" basis.  

The provisions of 38 C.F.R. § 4.16(b) authorize consideration 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b) if 
a Veteran does not meet the criteria for TDIU under 38 C.F.R. 
§ 4.16(a).  The provisions of 38 C.F.R. § 3.321(b) authorize 
the Director, Compensation and Pension Service, to refer a 
case for consideration of an extraschedular evaluation 
commensurate with the average earning capacity impairment to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate.  38 C.F.R. § 
3.321(b)(1).  

In this case, the Veteran has already been awarded a 100 
percent "schedular" evaluation under 38 C.F.R. § 4.16(a).  
The provisions of 38 C.F.R. § 4.16(a) exclude further 
consideration under 38 C.F.R. § 4.16(b) for an extraschedular 
evaluation if an award of TDIU is in effect under § 4.16(a).  
See Stevenson v. West, 17 Vet. App. 91 (1999); Beaty v. 
Brown, 6 Vet. App. 532 (1994), citing McNamara v. Brown, 14 
Vet. App. 317 (1994).  A total evaluation based on individual 
unemployability (TDIU) has been granted as of March 2, 2002.  
Therefore, the January 2004 claim for an extraschedular 
evaluation in excess of 40 percent for fibrositis cannot be 
granted on the basis of an extraschedular evaluation, as an 
extraschedular evaluation has, in effect, already been 
granted.  

Thus, the only basis on which the Veteran may receive an 
evaluation in excess of 40 for fibromyalgia is through 
evaluation under an alternative diagnosis code which permits 
a schedular evaluation in excess of 40 percent.  The Board 
has considered all alternative diagnostic codes, but finds 
that no Diagnostic Code other than DC 5025 is applicable to 
warrant an evaluation in excess of 40 percent for fibrositis.  

The Veteran has been granted a separate award of service 
connection for PTSD, and that disability has been evaluated 
as 50 percent disabling.  The examiners who evaluated the 
Veteran's PTSD considered his complaints of difficulty 
sleeping and memory loss in assigning the 50 percent 
evaluation for PTSD.  Thus, those symptoms cannot serve as a 
factual basis for an evaluation in excess of 40 percent.  
Similarly, the Veteran has been granted service connection 
for a lumbar spine disability.  Therefore, symptoms of lumbar 
spine disability cannot service as a factual basis for 
application of a diagnostic code which might allow an 
evaluation in excess of 40 percent.  Without consideration of 
those symptoms, the Board is unable to find any applicable 
Diagnostic Code under which an evaluation in excess of 40 
percent is available for fibrositis.  

The Board has considered whether the Veteran could be awarded 
an evaluation in excess of 40 percent for fibrositis if 
joints affected by joint pain were considered separately.  
However, radiologic examinations have been conducted for 
those joints in which the Veteran has complained of pain, 
including the left hip, left knee, ankles, and lumbar spine.  
Radiologic examination has failed to confirm any abnormality 
of any joint other than the lumbar spine.  As noted, a 
separate grant of service connection and a disability 
evaluation separate from the 40 percent evaluation for 
fibrositis is already in effect for the lumbosacral spine, 
the only joint or joint group for which abnormality was found 
on radiologic examination.  In the absence of objective 
confirmation of arthritis of additional joints on radiologic 
examinations, separate evaluations of the joints cannot 
result in an evaluation in excess of 40 percent for 
fibrositis. 

The Board is unable to identify any applicable diagnostic 
code which would warrant an evaluation in excess of the 40 
percent evaluation assigned under DC 5025.  There is no 
statutory authority for an extraschedular evaluation in 
excess of 40 percent for fibrositis, where the Veteran is 
already in receipt of an award of TDIU under 38 C.F.R. 
§ 4.16(a).  The appeal for an evaluation in excess of 40 
percent for fibrositis, the maximum schedular evaluation for 
that disability, must be denied.  

2.  Request to reopen, and claim for service connection for 
Gulf War Syndrome

     A.  Whether there is new and material evidence

A claim for service connection for Gulf War Syndrome was 
denied by a rating decision issued in December 1996, and that 
decision became final in December 1997 in the absence of 
timely appeal.  A finally-adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
3.160(d), 20.302, 20.1103.  The determinations in 1996 became 
final in the absence of timely appeal.

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108 (2002); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  The RO has determined that the 
Veteran has not submitted new and material evidence to reopen 
the previous final decision.  Whether new and material 
evidence is submitted is a jurisdictional test.  If such 
evidence is not submitted, then the claim cannot be reopened, 
and is not subject to the Board's jurisdiction.  38 U.S.C.A. 
§§ 5108, 7104(b); Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).  Therefore, although the RO has determined 
that new and material evidence has not been presented, the 
Board must independently review the evidence to determine 
whether it has jurisdiction.  Id.

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

In this case, evidence about the claim for Gulf War Syndrome 
obtained since December 1996 includes 1999 private treatment 
records which assign a diagnosis of residuals, Gulf War 
Syndrome, and VA treatment records in 2004 which reflect that 
the Veteran had symptoms for which no diagnosis was yet 
assigned.  These clinical records are new, that it, the 
evidence was not of record at the time of the prior final 
determination.  This evidence is relevant, that is, material 
to a determination as to whether "Gulf War Syndrome" is 
present.  Therefore, this additional evidence is both new and 
material to reopen the claim, and the Board finds that the 
claim is reopened.  

Once a claim is reopened, the Board may proceed to evaluate 
the merits of the claim, but only after ensuring that the 
VA's duty to assist has been fulfilled.  See Vargas-Gonzalez 
v. West, 12 Vet. App. 321, 328 (1999).  In this case, the 
Veteran's clinical records since 1996 are of record, and the 
Veteran has testified about the symptoms of the undiagnosed 
illness for which he believes service connection for Gulf War 
Syndrome should be granted.  As the Veteran's contentions 
regarding his undiagnosed symptoms are competent evidence of 
those symptoms, the Board may proceed with consideration of 
the claim for service connection on the merits.

     B.  Adjudication on the merits

The Veteran contends that he has an undiagnosed illness, 
claimed as "Gulf War Syndrome."  Because the Veteran served 
in the Southwest Asia Theater of operations during the 
Persian Gulf War, service connection may be established under 
38 U.S.C.A. § 1117 for a qualifying chronic disability that 
became manifest during active military, naval or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than not later than December 31, 2011.  See 38 C.F.R. § 
3.317(a)(1)).

For purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, 
there are three types of qualifying chronic disabilities: (1) 
undiagnosed illness; (2) medically unexplained chronic 
multisymptom illness; and (3) diagnosed illness that the 
Secretary determines in regulations prescribed under 38 
U.S.C.A 1117(d) warrants a presumption of service-connection.  
There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).  
Therefore, the discussion below addresses only whether an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness is present in this case.  

The Veteran apparently contends that he is entitled to 
service connection for "Gulf War Syndrome" for an 
undiagnosed illness because he has fibrositis.  The clinical 
evidence establishes that the Veteran has fibrositis.  
Service connection for fibrositis has been granted.  Because 
service connection is already in effect for fibrositis, 
service connection for the symptoms of fibrositis cannot be 
granted a second time by recharacterizing that disability as 
Gulf War Syndrome or an undiagnosed illness.  

The Veteran's own testimony, which is consistent with all 
clinical evidence of record, establishes that the symptoms 
for which he seeks service connection for "Gulf War 
Syndrome" include difficulty sleeping, irritability, memory 
loss, lack of concentration, back pain, joint pain, 
headaches, erosive esophagitis, erosive gastritis, 
nightmares, and flashbacks.  Transcript, 17-19, April 2008 
Travel Board hearing.  

Service treatment records and post-service VA clinical 
records disclose that muscle and joint pain and headaches 
have been attributed to the Veteran's diagnosed fibrositis.  
Service connection is in effect for that disorder.  Service 
treatment records and post-service VA clinical records 
disclose that back pain has been attributed to degenerative 
disc disease, lumbar spine.  That disorder is medically 
diagnosed and service connection is in effect.  Gastritis is 
medically diagnosed, and service connection is in effect for 
that disorder.  The Veteran's difficulty sleeping, 
irritability, memory loss, lack of concentration, nightmares, 
and flashbacks have been attributed to posttraumatic stress 
disorder (PTSD).  Service connection is in effect for PTSD.  

In short, the Veteran has numerous symptoms associated with 
various diagnosed disabilities, but he has not identified any 
objective signs or symptom of illness for which no diagnosis 
has been assigned.  The clinical records fail to disclose 
objective signs or symptoms of illness for which no diagnosis 
has been assigned, following the most recent grants of 
service connection for PTSD and lumbar spine disability.  The 
Veteran himself has not identified any sign or symptom which 
he asserts is an undiagnosed illness which has not, in fact, 
been attributed to a diagnosed illness.  

The Board sympathizes with the Veteran's desire that service 
connection be granted for "Gulf War Syndrome."  However, 
the preponderance of the evidence establishes that service 
connection has already been granted for each sign or symptom 
of illness, and service connection has been granted for the 
medically unexplained chronic multisymptom illness, 
fibrositis, present in the Veteran's case.  The laws 
governing Veteran's benefits do not authorize a second grant 
of service connection for any disability under 38 U.S.C.A. 
§ 1117 as "Gulf War Syndrome" when service connection is 
already in effect for the disability under an identified 
medical diagnosis.  The preponderance of the evidence is 
therefore against the grant of service connection for "Gulf 
War Syndrome."  The claim must be denied.  

3.  Claim for effective date prior to March 2002 for award of 
TDIU

Historically, by a rating decision prepared in November 1996 
and issued in December 1996, the Veteran was granted service 
connection for several disabilities, including fibrositis, 
hypertension, and gastritis.  By a rating decision issued in 
March 2002, the Veteran was granted total compensation 
benefits based on individual unemployability due to service-
connected disabilities (TDIU), effective from March 2, 2002.  

The Veteran was informed in writing of the decision granting 
TDIU and of his appellate rights regarding that decision in 
March 2002.  The Veteran did not submit a timely notice of 
disagreement with the decision and it consequently became 
final once year later, in March 2003.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 19.25, 19.33, 20.302, 20.1103 
(2009).

In January 2004, the Veteran submitted claims for service 
connection for PTSD and for a lower back disorder.  At this 
time, the Veteran also requested that his award of TDIU be 
made retroactive to 1995, when he separated from service.  
Because the proper effective date for an award based on a 
claim to reopen can be no earlier than the date on which the 
request to reopen claim was received, reopening the effective 
date based on the January 2004 claim could not result in the 
assignment of an effective date for TDIU prior to March 2, 
2002.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2); Leonard 
v. Nicholson, 405 F.3d 1333 (2005).  

A final decision can only be overcome by a request for 
revision based on clear and unmistakable error (CUE) or by a 
request to reopen based upon new and material evidence.  See 
38 U.S.C.A. §§ 5108, 5109A (West 2002); 38 C.F.R. §§ 
3.105(a), 3.156(a) (2006); Rudd v. Nicholson, 20 Vet. App. 
296 (2006).  If a claimant wishes to obtain an effective date 
earlier than that assigned in a rating decision, the claimant 
must file a timely appeal as to that decision.  Id. at 298.  
An attempt to obtain an earlier effective date after a rating 
decision which granted a benefit and assigned the effective 
date become final would be a free-standing claim for an 
earlier effective date.  The statutory provisions governing 
finality of rating decisions do not allow freestanding claims 
for earlier effective dates where the grant of the benefit 
and the assigned effective date for the benefit has become 
final.  Id. at 300. 

The Veteran stated that he was entitled to an award of 100 
percent compensation beginning from the day following his 
service discharge because, as a matter of fact, his symptoms 
and disabilities had been essentially unchanged since his 
service discharge.  The Veteran requested that a 100 percent 
evaluation be "backdate[d]" to his retirement on May 1, 
1995 "since I have lost 3 jobs in the past due to medical 
problems stemming from the Gulf War Illnesses/Syndrome."  
The Veteran's claim does not allege that there was any 
specific error or mistake in the March 2002 rating decision 
that granted TDIU as of March 2, 2002.  The Board notes that 
the Veteran's application for TDIU stated that he was making 
$5000 per month at the employment he held from 1998 until 
March 2002.

The Veteran's general, non-specific allegation that he was 
100 percent disabled from the time of his service separation, 
although he held employment after service, does not 
constitute a claim that the March 2002 rating decision should 
be revised on the basis of CUE.  See Simmons v. Principi, 17 
Vet. App. 104 (2003) (to the effect that if the Veteran is 
only asserting disagreement with how VA evaluated the facts 
before it, the claim should be dismissed without prejudice 
because of the absence of legal merit or lack of entitlement 
under the law).  In particular, CUE is defined, for purposes 
of veterans benefits, as "a very specific and rare kind of 
error" of fact or of law that compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at 
the time, were not before the adjudicator, or the statutory 
and regulatory provisions extant at the time were incorrectly 
applied.  See 38 C.F.R. § 20.1403(a); see also Damrel v. 
Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 3 
Vet. App. 310 (1992).

The Veteran's 2004 request that he be considered 100 percent 
disabled following his service discharge in 1995 may not be 
reasonably construed as a claim of clear and unmistakable 
error in the 2002 rating decision, or any other rating 
decision, and the RO did not develop the issue as such.  The 
Veteran did not disagree with any RO adjudication 
specifically.  Rather, the Veteran contends that the facts as 
a whole show that his disabilities prevented him from 
retaining employment on a long-term basis.  However, the 
Veteran did not allege that the evidence that he held 
substantial gainful employment prior to the effective date of 
the award of TDIU was erroneous.  He did not allege any error 
in regulatory application prior to or at the time of the 
March 2002 award of TDIU.  

The Board has reviewed the record to determine whether CUE is 
reasonably raised by the record.  The Board finds no 
indication of error of fact or law upon which relief may be 
granted.  There is no statutory basis which authorizes an 
award of TDIU prior to March 2, 2002, based on the Veteran's 
submission of a January 2004 claim for an earlier effective 
date for that award, in the absence of CUE in some rating 
decision prior to the January 2004 claim.  As the Veteran's 
claim does not state any legal basis upon which relief may be 
granted, it is insufficient as a matter of law, and must be 
dismissed.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  To 
find otherwise, the Board would err in entertaining an 
improper "claim" without imposing the strictures of finality.  
Rudd, 20 Vet. App. at 300.  Accordingly, the Veteran's claim 
must be dismissed as legally insufficient.  38 U.S.C.A. § 
7105(d)(5).


ORDER

The appeal for an evaluation in excess of 40 percent for 
fibrositis is denied.  

The reopened claim for service connection for Gulf War 
Syndrome is denied.

The appeal for an effective date prior to March 2, 2002 for 
an award of TDIU is dismissed.


REMAND

During his April 2008 Travel Board hearing, the Veteran 
testified that his lumbar spine disability has become more 
severely disabling since his last VA examination.  As the 
most recent VA examination of the Veteran's spine was 
conducted in October 2005, the Veteran's representative 
argued that another VA examination should be conducted.  The 
Board agrees.  

The examiner who conducted VA examination of the Veteran's 
feet in June 2004 indicated that, if this were the Veteran's 
only problem "rather a portion of a widespread fibromyalgia 
problem," the examiner would assign a diagnosis of plantar 
fasciitis.  The examiner stated that the plantar fasciitis 
was symptomatic.  The examiner also stated that the Veteran 
had classical pes cavus.  The RO decision interpreted the 
examination report as showing that the Veteran's pes cavus, 
which was not diagnosed during service, was the cause of 
plantar fasciitis and metatarsalgia.  Neither the examiner 
nor the RO discussed the significance of the Veteran's 
February 1995 complaints of foot pain while in service, for 
which no diagnosis other than possible fibromyalgia or 
fibrosis's was assigned.

It appears to the Board that the examination report could be 
interpreted as indicating that the Veteran's symptomatic 
plantar fasciitis may be aggravated by, if not caused by, the 
service-connected fibrositis.  However, the Board is unable 
to find any notation that the Veteran had foot pain or 
required treatment of plantar fasciitis or a foot disorder 
after the June 2004 VA examination.  Since the criteria for 
service connection on the basis of aggravation require that 
the service-connected disability result in permanent, as 
opposed to temporary, increase in the non-service-connected 
disability, further development to determine the permanency 
of the symptomatology of plantar fasciitis is required.  See 
38 C.F.R. § 3.306; Jensen v. Brown, 4 Vet. App. 304, 306-07 
(1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991) (temporary 
or intermittent flare-ups of pre-existing injury or non-
service-connected disease are not sufficient to show 
"aggravation in service" or by a service-connected disability 
unless the underlying condition, as contrasted to symptoms, 
is worsened); see also Allen v. Brown, 7 Vet. App. 439 (1995) 
(service connection may be granted where a disorder is 
proximately due to or the result of a service-connected 
disability, including cases where an otherwise non-service-
connected disability is aggravated (rather than caused) by a 
service-connected disability).

The June 2004 VA examination indicates that the Veteran had 
used orthotics provided by VA, but that treatment had been 
ineffective.  Further development is required to clarify 
whether the Veteran continues to use orthotics, or has 
obtained some treatment other than orthotics, and, if so, 
whether such treatment is obtained through VA or non-VA 
providers.  VA examination is required to determine whether 
the Veteran continues to have foot pain, and to determine the 
etiology of current foot pain, and/or the etiology 0f foot 
pain present on VA examination in June 2004.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the 
requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be advised of the 
definition of aggravation, the criteria for 
establishing that a pre-existing disorder was 
aggravated during active service, or that a 
disorder which is not of service origin is 
permanently aggravated by a service-connected 
disability.  38 C.F.R. § 3.310.  This notice 
should be issued prior to further 
readjudication.

2.  The RO should afford the Veteran an 
opportunity to identify providers who have 
treated him since June 2004.  The Veteran 
should be asked if he has been treated by any 
non-VA clinical providers since June 2004, 
including since the April 2008 Travel Board 
hearing.  The Veteran's response should be 
documented in writing and associated with the 
claims files.  

3.  The RO should then obtain all recent 
medical treatment records from VA facilities 
from June 2004 to the present.  

4.  After completion of the development 
directed above, the RO should review the 
claims files to determine whether any other 
development is required. 

5.  The Veteran should be afforded VA 
examination of the thoracolumbar spine.  The 
Veteran's claims file(s) must be made 
available to, and reviewed by, the examiner, 
including evidence obtained on Remand.  All 
indicated tests and studies should be 
performed.  The examiner should describe the 
current severity of the service-connected 
degenerative disc disease, including 
description of the Veteran's actual range of 
motion and the point(s) at which pain appears 
in that range of motion.  The examiner should 
describe whether there is painful motion, 
weakness of movement, excess fatigability, 
incoordination, or flare-ups.  These 
determinations should be expressed in terms of 
the additional range-of-motion loss due to any 
weakened movement, excess fatigability, pain, 
flare-ups or incoordination.  

6.  The Veteran should be afforded VA 
examination of the feet.  The veteran's claims 
files must be made available to, and reviewed 
by, the examiner, including evidence obtained 
on Remand.  The examiner should review the 
service treatment records, especially records 
of complaints of foot pain in February 1995, 
post-service medical records, the Veteran's 
testimony, and relevant evidence of record, 
including all records pertaining to the feet.  
Necessary diagnostic testing should be 
conducted.  Then, the examiner should address 
the following questions: 
(a) Assign a diagnosis for each current 
disorder of the feet.  
(b) Describe the severity of and 
manifestations of each current foot 
disorder.  Distinguish the manifestation 
each diagnosed foot disorder from the 
manifestations of service-connected 
fibrositis.  If the manifestations of a 
disorder cannot be distinguished from the 
manifestations of fibrositis, explain that 
conclusion.  
(c) For each foot disorder, provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or higher 
probability) or whether it is less than 
likely (less than a 50 percent probability) 
that the foot disorder was either manifested 
in service, incurred during or as a result 
of service, is secondary to service-
connected fibrositis, or is aggravated, that 
is, permanently increased in severity, by a 
service-connected disability, to include 
fibrositis.  
(d) Review the report of June 2004 VA 
examination.  State whether the Veteran 
manifested any foot disorder at that 
examination which is no longer present.  If 
a foot disorder manifested at that 
examination has resolved and is no longer 
present, provide a diagnosis for the 
resolved disorder, and provide an opinion as 
to the likelihood (is it at least as likely 
as not (a 50 percent or higher probability) 
or is it less than likely (less than a 50 
percent probability)) that the disorder 
which has resolved was manifested in service 
or was etiologically related to or 
aggravated by a service-connected 
disability.  If the matter cannot be 
resolved without resort to speculation, 
please so state.  

The medical basis for all opinions expressed 
should be discussed for the record.  It would 
be helpful if the examiner, in expressing his 
or her opinion, would use the language 
"likely," "unlikely" or "at least as likely as 
not."  The term "at least as likely as not" 
does not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against causation.

7.  When all directed development has been 
conducted and the records associated with the 
claims files, adjudication of each claim on 
appeal should be completed.  The adjudication 
of the claim for service connection for 
plantar fasciitis, with pes cavus and 
metatarsalgia, should address each theory 
under which service connection may be granted, 
including entitlement based on aggravation, 
and should address whether service connection 
may be granted to any disorder present at the 
time of June 2004 VA examination which has 
since resolved.  If readjudication does not 
resolve any appeal, a supplemental statement 
of the case should be issued.  An appropriate 
period of time should be allowed for response. 

Thereafter, this claim should be returned to this 
Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


